Citation Nr: 1004521	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-34 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran was afforded a hearing with a Decision Review 
Officer (DRO) in February 2009.  The Veteran also had a 
Board of Veterans' Appeals (BVA) hearing with the 
undersigned Veterans Law Judge in December 2009.  
Transcripts of both hearings are of record in the Veteran's 
claims file.

The Board notes that RO forms dated in February 2007 and 
November 2007 stated that the Veteran served in the United 
States Coast Guard (Coast Guard) between January 1965 and 
January 1969.  The Veteran's claims file, however, contains 
no claim or statement by the Veteran regarding service in 
the Coast Guard and a search by the National Personnel 
Records Center failed to locate any service records from the 
Coast Guard for the Veteran.  The Veteran was notified of 
this in his June 2009 supplemental statement of the case and 
made no comment as to any Coast Guard service.  The Board 
therefore concludes that the Veteran did not serve in the 
Coast Guard and that it may proceed in deciding the matter 
on appeal.


FINDING OF FACT

A low disability, currently diagnosed as spinal stenosis and 
spondylolisthesis, is related to the Veteran's service as an 
infantryman during service.





CONCLUSION OF LAW

A low back disability was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a notice letter, satisfies 
the due process and notification requirements for an 
adjudicative decision for these purposes.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in January 
2008, prior to the date of the issuance of the appealed 
March 2008 rating decision.

The Board further notes that, in January 2008, the Veteran 
was notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  The Board notes that the Veteran 
has not been afforded a VA examination to determine the 
nature and etiology of his back disorder.  However, a VA 
examination or opinion is deemed necessary only if the 
evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or 
recurrent symptoms of disability; (b) establishes that the 
Veteran suffered an event, injury, or disease in service; 
(c) indicates that the claimed disability or symptoms may be 
associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
case, the requirement to examine the Veteran is not 
triggered as the evidence of record does not meet these 
initial evidentiary thresholds. 

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.

Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In 
fact, competent medical evidence is not necessarily required 
when the determinative issue involves either medical 
etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 
2009). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran's April 1969 report of medical examination for 
the purpose of enlistment noted a normal spine.  In a May 
1972 report of medical history, the Veteran reported that he 
believed that he was in good health and that he did not have 
recurrent back pain.  A report of medical examination dated 
in December 1972 noted a normal spine.  Similarly, in his 
December 1972 report of medical history, the Veteran 
reported that he was in good health and that he did not have 
nor had he had recurrent back pain.  The Veteran's 
additional service treatment records are silent as to any 
complaints of or treatment for back pain.

VA medical center (VAMC) treatment records from the Dorn 
VAMC dated between August 2007 and August 2009 noted the 
Veteran's numerous complaints of back pain which he 
attributed to his service in Vietnam.  An x-ray study dated 
in September 2007 noted mild narrowing of the posterior 
aspect of the L1/2 disc space.  In February 2008, the 
Veteran provided a statement in support of his claim in 
which he reported that while serving in Vietnam he weighed 
about 155 pounds but had to carry 80 to 90 pound ruck sacks 
on his back which caused back strain.  He further stated 
that he complained about his backaches while in service but 
he was told to stop complaining.  The Veteran stated that 
after service his back hurt continuously.  He said that he 
did not seek attention for his back pain after service for 
fear that he would not be able to retain employment once 
employers discovered that he had a back disorder. 

A magnetic resonance imaging (MRI) scan report dated in 
February 2008 from Dorn VAMC noted that the Veteran had 
degenerative stenosis.  An MRI report from March 2008 noted 
that the Veteran had spondylolythesis, spondylosis and 
interforaminal stenosis of the spine.  In his February 2009 
DRO hearing, the Veteran stated that he injured his back 
during service and when he reported it he was told to stop 
complaining and was given aspirin.  

During his December 2009 BVA hearing before the undersigned 
Veterans Law Judge, the Veteran testified that he did not 
report his back pain in his discharge examination because he 
was told that he should only report specific back problems 
as opposed to back pain.  The Veteran explained that his 
only treatment records were recent records from the Dorn 
VAMC because he did not have private insurance and because 
he did not want employers to find out about his back 
problems.  The Veteran stated that he only sought treatment 
within the last several years because his back pain had 
become intolerable.

Analysis

In statements in support of his claim and during his DRO and 
BVA hearings, the Veteran has asserted that his current low 
back condition is a result of back strains which occurred in 
service. As the Veteran served as a combat infantryman in 
Vietnam, his accounts of experiencing low back pain as a 
consequence of carrying heavy backpacks during that time are 
presumed as being accurate. See 38 U.S.C.A. § 1154(b). 
Further, the Veteran has testified that he has had chronic 
low back pain since his time in Vietnam. He is competent, as 
a lay person, to report on that which he has personal 
knowledge, such as recurrent low back pain. Jandreau. The 
Board finds his account regarding the low back pain he has 
had is credible. Consequently, the evidence establishes a 
continuity of symptomatology between the low back condition 
which was present during service and the currently diagnosed 
low back disability, diagnosed as spinal stenosis and 
spondylolisthesis. Barr. Resolving the benefit of the doubt 
in the Veteran's favor, service connection for the present 
low back disability is granted. 38 U.S.C.A. §§ 1101, 1110, 
1154(b), 5107; 38 C.F.R. §§ 3.303.


ORDER

Entitlement to service connection for a low back disability 
is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


